Citation Nr: 0525500	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a service-
connected lumbar spine disability, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1972 to March 
1975.

In an April 1975 rating decision, service connection was 
granted for residuals of a lumbar spine injury.  A 20 percent 
disability rating was assigned.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma which granted an increased rating of 40 
percent for the veteran's service-connected lumbar spine 
disability.  

The case was before the Board in January 2004.  At that time, 
the issue of increased rating for the veteran's lumbar spine 
disability was remanded to the agency of original 
jurisdiction (AOJ) for consideration of additional evidence 
submitted by the veteran after the July 2002 Statement of the 
Case (SOC), and also for the application of the changes to 
the VA Schedule for Rating Disabilities which became 
effective during the pendency of the claim.  In February 
2004, a Supplemental Statement of the Case (SSOC) was issued 
in which the veteran's 40 percent disability rating was 
confirmed and continued.  The matter was returned to the 
Board.

In August 2004, the case was remanded to the AOJ in order to 
obtain a current VA examination and to accomplish other 
necessary development.  In a June 2005 SSOC the veteran's 40 
percent disability rating was again confirmed and continued.  
The matter was returned to the Board for further appellate 
action.  

Other issues not on appeal

In January 2004, the Board decided on the merits three other 
issues then on appeal, namely entitlement to increased 
disability ratings for service-connected right inguinal 
herniorrhaphy, a right inguinal herniorrhaphy scar and 
hemorrhoids.  The Board's decision is final.  See 38 C.F.R. 
§ 20.1100 (2004).  Accordingly, those issues will no be 
discussed further. 

As noted in the January 2004 Board decision and in the August 
2004 remand, the veteran appears to have raised the issue of 
his entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in his October 2001 Notice of 
Disagreement.  The veteran also raised the issue of 
entitlement to service connection for cervical spine 
disability, claimed as secondary to the service-connected 
lumbosacral strain, in December 2002.  The issues of the 
veteran's entitlement to service connection for a cervical 
spine disability and TDIU have not been adjudicated by the 
AOJ.  The Board therefore still does not have jurisdiction 
over those issues, and they are again referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

The veteran's lumbar spine disability has been diagnosed as 
chronic low back strain with no clinical evidence of 
ankylosis or neurological symptoms.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of the 
currently assigned 40 percent have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased evaluation 
for his service-connected disability of the lumbar spine.  
Essentially, he contends that the symptomatology associated 
with this disability is more severe than contemplated by the 
currently assigned rating.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the July 
2002 SOC, the February 2004 SSOC and the June 2005 SSOC of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in 
September 2002 which was specifically intended to address the 
requirements of the VCAA.  The September 2002 letter from the 
RO explained in detail the evidence needed to substantiate 
his claim, such as private and VA medical records.  Moreover, 
the letter advised the veteran that in order to receive an 
increased rating the "evidence must show that the disability 
has worsened or warrants a higher evaluation."  Thus, this 
letter, along with the July 2002 SOC, the February 2004 SSOC 
and the June 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2002 letter, the veteran was informed that VA is 
responsible for getting "medical records, employment 
records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its September 2002 letter that 
he was responsible to provide "enough information about 
these records so that we can request them from the person or 
agency who has them.  It's still your responsibility to make 
sure that these records are received by us."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2002 letter directed the 
veteran to "tell us if you know of any additional evidence 
you would like us to consider for . . . this claim." 
[Emphasis as in the original letter].  See the September 27, 
2002 VCAA letter at page 2.  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim, which was by rating decision in August 2001.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran was subsequently provided with VCAA notice 
through the September 2002 VCAA letter, and the claim was 
readjudicated in the February 2004 and the April 2005 SSOCs, 
after the veteran was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
The veteran has pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records, private medical 
records and Social Security Administration records.  During 
the course of the claim, the veteran was accorded two VA 
Compensation and Pension (C & P) examinations, in July 2001 
and November 2004, the latter pursuant to the Board's August 
2004 remand.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  IN 
addition, the Board's remand directives have been fully 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  In his November 2002 appeal the 
veteran advised that he did not wish to have a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board notes that the veteran was provided with the 
amended regulations in the February 2004 SSOC and again in 
the June 2005 SSOC.  Accordingly, there is no prejudice to 
the veteran in deciding this appeal based on those 
regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

Specific schedular criteria will be discussed where 
appropriate below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected lumbar spine disability, which is currently 
evaluated as 40 percent disabling.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

The veteran's service-connected lumbar spine disability was 
rated under the former schedular criteria as 40 percent 
disabling under Diagnostic Codes 5292-5293 [limitation of 
lumbar spine motion -intervertebral disc syndrome], effective 
prior to September 26, 2003.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  See 38 C.F.R. § 4.27 (2004).

The Board recognizes that the service-connected lumbar spine 
disability is currently rated as intervertebral disc 
syndrome.  However, there are of record no current diagnoses 
of intervertebral disc syndrome or herniated nucleus 
pulposus.  A review of the pertinent medical history 
indicates that the veteran is currently diagnosed with 
chronic low back strain.  Additionally, a November 2004 VA 
interpretation of an electromyograph (EMG) specifically ruled 
out intervertebral disc syndrome or degenerative disc 
disease.  Moreover, the July 2001 VA examiner, while noting 
"probable bulging discs", diagnosed the veteran's lumbar 
spine disability as "status post twisting injury" and noted 
that the veteran's primary symptom was limitation of range of 
motion.  

Moreover, the clinical evidence has failed to show any 
objective neurological impairment due to the service-
connected lumbar spine disability.  The November 2004 EMG 
specifically ruled out neurological complications, and none 
were clinically verified at the time of the November 2004 
examination.  Therefore, the Board finds that Diagnostic Code 
5293, which requires evidence of primarily neurological 
symptoms, is not the most appropriate code available.

After having carefully considered the mater, the Board 
believes that the most appropriate rating codes are 
Diagnostic Codes 5295 [lumbosacral strain] and 5292 
[limitation of lumbar spine motion].  The assignment of these 
rating codes is congruent with the complaints and findings 
associated with the veteran's service-connected lumbar spine 
disability, which includes a diagnosis of chronic lumbosacral 
strain and reports of chronic pain and limitation of motion.  
Diagnostic Code 5295 refers to lumbosacral strain, and 
Diagnostic Code 5292 deals specifically with loss of range of 
motion due to a lumbar spine disability.  These codes will be 
alternatively considered below.  As a practical matter, the 
choice of diagnostic code is moot, inasmuch as the 40 percent 
rating which is currently assigned is the maximum available 
under either code.  

With respect to other former diagnostic codes pertaining to 
the lumbar spine, there is no medical evidence of fracture 
residuals, cord involvement and/or ankylosis, so Diagnostic 
Codes 5285, 5286 and 5289 are not for application.  

In short, for the reasons stated above the Board believes 
that the most appropriate former diagnostic codes for rating 
the veteran's service-connected back disability are 
Diagnostic Codes 5292 and 5295.

(ii.) The current rating schedule

Given the history of muscle injury and the current diagnosis 
of chronic low back strain, Diagnostic Code 5237 [lumbosacral 
or cervical strain] would appear to be the most appropriate 
Diagnostic Code under the current version of the rating 
schedule.  In any event, under the current schedule all 
disorders of the spine (with the exception of intervertebral 
disc syndrome) are rated under the same criteria and these 
criteria include evaluation of limitation of range of motion.  
Therefore, under the revised criteria rating the veteran's 
service-connected disability under another diagnostic code 
would not produce a different result.  

With respect to current Diagnostic Code 5243 [intervertebral 
disc syndrome], as discussed above, assignment of that 
diagnostic code is not appropriate in light of the veteran's 
medical history, complaints and current diagnosis.  To 
reiterate, there is not diagnosis of intervertebral disc 
syndrome as well as no clinical evidence of neurological 
symptomatology which would allow for the use of the Formula 
for rating Intervertebral Disc Syndrome.  

Schedular rating 
 
(i.) The former rating schedule

The former Diagnostic Code 5292 provided a maximum 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).  Former Diagnostic Code 5295 provided a 
maximum 40 percent evaluation for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).

The veteran is currently assigned the maximum disability 
rating available under either former diagnostic code, 40 
percent.

(ii.) The current rating schedule

The current schedule for evaluating disorders of the spine 
provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004)

The veteran's service-connected lumbar strain is rated 40 
percent disabling.  Under the current schedular criteria, a 
50 percent disability rating requires unfavorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  

VA examinations have consistently revealed decreased 
limitation in the range of motion of the lumbar spine.  
However, the medical evidence of record fails to demonstrate 
the presence of any ankylosis, favorable or unfavorable.  The 
most recent VA examination in November 2004 showed that the 
veteran was able to forward flex the lumbar spine to 80 
degrees, extends "hardly at all" and had lateral flex to 10 
degrees in each direction.  In July 2001, the veteran was 
able to forward flex the lumbar spine to 3 degrees, extend to 
10 degrees, lateral flex to 5 degrees in each direction and 
rotated 10 degrees.  In March 1998 the examination showed 
that the veteran was able to forward flex the lumbar spine to 
40 degrees, extension to 10 degrees, lateral flex to 30 
degrees in each direction and rotated to 40 degrees.  
Such motion is hardly consistent with ankylosis.

Moreover, the Board cannot overlook the fact that all three 
examiners noted that the veteran appeared to be intentionally 
limiting his range of motion at the time of examination.  The 
March 1998 examiner noted a "voluntary restriction of 
motion."  The July 2001 examiner referred to the veteran's 
presentation as "mostly, but not exactly all of the time 
plausible" and the November 2004 examiner noted that "his 
pain reaction seems out of proportion to physical findings."  
In any event, none of the examination results are consistent 
with a finding that the veteran's lumbar spine is ankylosed.  
Because the veteran is able to move his lumbar spine, by 
definition it is not immobile.  Therefore, ankylosis is not 
shown.

Under these circumstances, no basis exists under either the 
criteria for the assignment of a schedular rating in excess 
of the currently assigned 40 percent for the veteran's 
service-connected lumbar strain.  

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 (2004) is warranted 
in order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca, supra.

However, because the veteran is in receipt of the maximum 
disability rating for lumbosacral strain or limitation of 
motion of the lumbar spine under both the former and current 
criteria, and a higher rating for such requires ankylosis of 
the spine, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not 
for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2004); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2003); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

In this case, rating the veteran under both former Diagnostic 
Codes 5292 and 5295 would clearly constitute pyramiding, 
since the veteran's primary complaint, limitation of motion 
of the lumbar spine, is contemplated under both codes. 

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected lumbar spine disability. If the veteran 
wishes to have the RO consider the matter of extraschedular 
rating or ratings, he should contact the RO.   

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal are accordingly 
denied.





ORDER

Entitlement to an evaluation in excess of the currently 
assigned 40 percent for service-connected lumbar spine 
disability is denied.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


